DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
With regard to the RCE filed 12/14/2021, Claims 1, 2, 3, 4, 10, 11, 12, 13 and 14 are amended. Claims 1-20 are pending. No new matter has been added. With further search and considerations, Claims 1-20 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 10 and 11 respectively recite the limitations of: obtain occupant information and vehicle information of vehicles parked in parking spaces through cameras installed in a parking lot, wherein the occupant information includes a number of occupants in each of the parked vehicles and information regarding a relationship between the occupants, check visit history information stored in a storage by using a vehicle number of each of the parked vehicles included in the vehicle information, predict departure time of the parked vehicles in view of parking time during a previous visit included in the visit history information, predict departure time of the parked vehicles through big data analysis based on the number of occupants in each of the parked vehicles and the information regarding a relationship between the occupants included in the occupant information, and provide parking space information based on the predicted departure time to the terminal.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Cho et al. in Abstract discloses a system to automatically manage a parking lot. A technical object of the present invention is to enable anyone to more effectively park or moves out from the parking lot by enabling a 

However, Cho et al., even if combined, fail to teach or suggest obtain occupant information and vehicle information of vehicles parked in parking spaces through cameras installed in a parking lot, wherein the occupant information includes a number of occupants in each of the parked vehicles and information regarding a relationship between the occupants, check visit history information stored in a storage by using a 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub No. 20080051957 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.